Concurring Opinion.
Hadley, J.
I am in full accord with the expressions and principles laid down in the dissenting opinion of Rabb, J., in this case, with reference to the duties and obligations of an attorney to his client, and of the absolute good faith that must be exercised in such relation; but I concur in the opinion and decision of the court as here expressed, for the reason that it is clear from the record as exhibited by the foregoing opinion that appellants understood and believed that the original contract was annulled, and that the prosecution of the suit, after it ceased to be a friendly or formal matter, was under a new contract. This is the interpretation placed upon the relation of the parties by appellants, and, under the circumstances of their position and condition, they should be held bound by such interpretation. As was said in the case of City of Chicago v. Sheldon (1869), 9 Wall. 50, 19 L. Ed. 594: “In cases where the language used by the parties to the contract is indefinite or ambiguous, and, hence, of doubtful construction, the practical interpretation by the parties themselves is entitled to great, if not controlling, influence.” Vinton v. Baldwin (1884), 95 Ind. 433; Smith v. Board, etc. (1893), 6 Ind. App. 153; Board, etc., v. Gibson (1902), 158 Ind. 471; Diamond Plate Glass Co. v. Tennell (1899), 22 Ind. App. 132.